Citation Nr: 0413429	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-12 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for residuals of a 
lacerated left thumb.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran had verified active duty service in the Army from 
July 1974 to December 1974.  Thereafter, he had unverified 
service in the National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1999 RO decision that denied 
the veteran's claim for entitlement to service connection for 
residuals of a left thumb laceration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA with respect to the duty to assist, 
including the duty to obtain medical opinion where necessary, 
as well as an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  A review of the claims folder reveals that 
the veteran has not yet been afforded proper VCAA notice and 
assistance.  On remand, appropriate action is to be taken.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran maintains that he sustained a left thumb injury 
in 1982, while serving in the National Guard.  He has 
consistently reported that the injury occurred when a "rear 
hatch" came down or closed on his left thumb, causing severe 
lacerations as well as tendon, muscle and nerve damage.  A 
sick slip, dated on June 4, 1982, notes that the veteran cut 
his left thumb in the line of duty.  The listed organization 
and station was "Co A 3/116 Inf Bde (Sep)."  Another 
medical record, dated on June 7, 1982, reflects that the 
veteran presented for follow-up treatment of a lacerated left 
thumb.  The initial injury was noted as taking place on June 
4, 1982. 

As the record stands, the nature of the veteran's service at 
the time of his left thumb injury is unclear.  Although the 
RO has made several attempts to verify the veteran's National 
Guard service, such have been unsuccessful.  On remand, 
additional efforts should be made to verify the nature of the 
veteran's National Guard service in June 1982.  Further, 
efforts should be made to obtain outstanding, relevant 
medical records from that time period.  In this regard, it is 
noted that the veteran has variously reported having received 
treatment for the left thumb injury at Fort Lee and Fort 
Bragg.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter, pertaining to the issue of 
entitlement to service connection for 
residuals of a laceration of the left 
thumb, explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should verify and identify the 
nature and duration of the veteran's 
National Guard service, particularly 
including any service in June 1982.  All 
related outstanding medical and personnel 
records should also be obtained.

3.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, to 
include Fort Lee and Fort Bragg, that 
provided treatment for his residuals of a 
left thumb injury.  After securing the 
necessary release(s), the RO should 
obtain copies of those records and have 
them associated with the claims file.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard.  

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

